Citation Nr: 1707666	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-42 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma, to include due to asbestos exposure.

2.  Entitlement to an increased rating for posttraumatic stress disorder and major depression, currently evaluated as 50 percent disabling. 

3.  Entitlement to a compensable rating for erectile dysfunction.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Jan Dils, Private Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Winston-Salem, North Carolina.

The Veteran was afforded a hearing in October 2014 before the undersigned.  Unfortunately, the transcript of the proceedings could not be prepared because of audio malfunction.  The Veteran was advised by letter in December 2014 that he could request a new hearing.  In a January 2015 response, the appellant declined to reschedule a hearing.  In lieu of such, he and his attorney submitted statements in support of the claim that were fully considered.

This appeal was remanded by the Board in February 2015 for further development relating to the issues of entitlement to an increased rating for posttraumatic stress disorder and major depression; the question of what evaluation is warranted for erectile dysfunction since January 28, 2004; and entitlement to a total rating based on unemployability due to service-connected.  The question of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for asthma was also remanded.  The required development relating to these issues has taken place and they are again before the Board. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran, through his representative, stated that a rating of 70 percent for PTSD would satisfy the appeal. 

2.  For the period on appeal, the Veteran's PTSD has been manifested by suicidal ideation, unprovoked irritability with periods of physical violence, auditory hallucinations, depression, panic attacks, anxiety, nightmares, difficulty in adapting to stressful circumstances (such as work or a work like setting), sleep disturbance, and an inability to establish and maintain effective relationships; resulting in occupational and social impairment in most areas.  Total social and occupational impairment has not been shown.

3.  In a March 2004 rating decision VA denied entitlement to service connection for asthma.  The appellant was notified of that decision and his appellate rights but he did not perfect a timely appeal and new and material evidence was not received within one year of the decision.

4.  The evidence received since the March 2004 rating decision denying service connection for asthma is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran has erectile dysfunction but the medical evidence does not show a penile deformity due to that disorder.

5.  In a November 2016 letter, the Veteran withdrew his appeal concerning entitlement to a total disability rating based on unemployability due to service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for posttraumatic stress disorder, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).  

2.  The March 2004 rating decision, denying service connection for asthma, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

3.  New and material evidence has not been provided since the March 2004 decision to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for an initial compensable evaluation for erectile dysfunction are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7522 (2016). 

5.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to a total disability rating based on unemployability due to service-connected disability, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Posttraumatic stress disorder 

The Veteran is seeking an increased rating for posttraumatic stress disorder. In this case, the disorder has been assigned a 50 percent rating under rated Diagnostic Code 9411 throughout the period on appeal.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016).  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula set forth in that regulation a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

Global assessment of functioning scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 32 Fourth Edition (DSM -IV).   The scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter.   

Global assessment of functioning scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  Global assessment of functioning scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV.

In the present case, the Veteran filed a claim for an increase rating for post traumatic stress disorder in August 2006, noting that his symptoms had worsened since his initial rating by VA. 

A December 2006 VA psychiatry examination report noted that the Veteran was a chronic suicide risk and that he was experiencing suicidal ideation.  The Veteran was assigned a global assessment of functioning score of 50 and he reported other symptoms related to a worsening severity of his post-traumatic stress, such as difficulty falling or staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance and an exaggerated startle response.  

In another psychological interview, in December 2006, the doctor also again suicidal ideation, anxiety, and an exaggerated startle response, among other symptoms. 

In January 2007, the Veteran was given the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) test and it was subsequently interpreted by a psychologist.  This interview notes a history of suicidal ideation and other previously mentioned posttraumatic stress symptoms.  The examiner assigned a global assessment of functioning score of 40. 

The Veteran was provided with a VA examination in August 2008 for post-traumatic stress disorder.  The examiner opined that the Veteran was "a reliable historian."  The appellant reported "difficulty concentrating, irritability or outbursts of anger, hypervigilance and [an] exaggerated startle response."  The examiner noted a prior history of occasional suicidal thoughts.  Mental status examination revealed that the appellant was oriented, and that his appearance and hygiene were appropriate.  His behavior was appropriate, but his affect and mood were abnormal with findings of anxiety and depression.  The Veteran's speech was within normal limits, but his concentration was poor.  There were no panic attacks, hallucinations or delusions, but the appellant was suspicious of others.  There were signs of obsessional rituals.  A global assessment of functioning score of 50 was assigned.  The prognosis was judged to be between fair and poor as his symptoms are so intense and chronic.

In August 2008, the Veteran's daughter wrote a statement detailing how the appellant was "constantly talking to himself" and she noted that the appellant's "behavior ha[d] gotten so out of hand that it [was] difficult to be around him."  During the same month, a former coworker of the Veteran described him as an isolated loaner who experienced periods of irritability and violence at the slighted provocation. 

In October 2011, the Veteran was provided an additional VA evaluation.  The appellant reported irritability, a low frustration tolerance, difficulty in crowds, hypervigilance, hallucinations, flashbacks, suspiciousness, social isolation, avoidant behavior, emotional withdrawal, isolation from family and friends, depression, sadness, sleep difficulties, fatigue, feelings of guilt, frequent tearfulness, impaired concentration, a loss of interest in usual activities, passive suicidal thoughts and psychomotor agitation.  These symptoms were described by the Veteran as being severe and constant.

Mental status examination revealed that appellant to be oriented, and to present with appropriate appearance, hygiene and behavior.  His affect and mood were flat with anxiety and a depressed mood. There was evidence of moderate to severe physical agitation due to anxiety, as well as a moderate depressed mood.   Communication and concentration were within normal limits.  Panic attacks were absent.  There were signs of suspiciousness as he reported being very suspicious of people's motives,  not trusting people easily and that it took a very long time for people to earn his trust.  There was no evidence of delusions.  At the time of examination, the appellant reported having daily visual hallucinations (passing shadows) and audio hallucinations (noises while in his bed at night).  The examiner opined that the hallucinations were as likely as not related to posttraumatic stress disorder such was hypervigilance.  Obsessive-compulsive behavior was absent, and thought processes were appropriate.   He was able to understand directions, he did not have slowness of thought, he did not appear confused, and judgment was not impaired.  Abstract thinking is normal, as was his memory.  The claimant reported passive thoughts of death about twice a month, but he denied a history of or current, active suicidal ideation.  Homicidal ideation was absent.  A global assessment of functioning score pf 40 was assigned for posttraumatic stress disorder.  

The Veteran was provided an additional mental status examination by a licensed psychologist in September 2013.  The private examiner reviewed all his previous examinations and noted that he exhibited some symptoms consistent with the 100 percent rating, specifically, a "severe impairment in social and occupational functioning as well as his hallucinations and delusional thinking."  The Veteran was assigned a global assessment of functioning score of 45 during this examination. 

At a VA examination in August 2016 the appellant reported depression, anxiety, suspiciousness, sleep and appetite problems, impaired judgment, and suicidal ideation.  The examiner opined that some of the Veteran's depression was due to posttraumatic stress disorder, but not all since some was due to health complications.  The examiner did not, however, explain the degree to which depression was caused by posttraumatic stress disorder versus other factors.  The appellant was diagnosed with posttraumatic stress disorder and depression.  The examiner opined that posttraumatic stress disorder was quiescent.  The examiner did not explain the differences between his findings, and those made by other examiners.

During the period on appeal, the Veteran has submitted several statements describing his symptoms and how they have worsened since his initial 50 percent rating was assigned. 

At this time the Board finds that there have been sufficient examinations, and submitted lay evidence, throughout the appellate period to apprise VA of the Veteran's disability.  While these examinations have fluctuated over time, the majority point to the Veteran deserving an increased disability rating.  Taken as a whole, these examinations present the picture of a Veteran whose posttraumatic stress is worsening and more accurately approximates a disability rating of 70 percent.  In this regard, while a global assessment of functioning score is just one part of the medical evidence to be considered the Veteran's scores are essentially split between ranges reflecting moderate symptoms, i.e. 51 to 60, and ranges reflecting serious symptoms, i.e. 21 to 50, and the scores from both ranges are evenly distributed throughout the period since 2006.  As such, the global assessment of functioning score evidence is in relative equipoise as to whether the Veteran's overall functioning more nearly approximates the 50 percent rating (the 51 to 60 range) or the 70 percent rating (31 to 50 range).  Based on the illustrative symptoms given for each range and reading the evidence in a light most favorable to the Veteran, the ranges reflecting more severe symptoms appear to be more representative of the Veteran's overall disability picture, which would militate in favor of a 70 percent rating.

Accordingly, the Board finds that symptoms due to the Veteran's posttraumatic stress disorder warrant the assignment of a 70 percent rating.  38 C.F.R. § 4.7.  As discussed the Veteran exhibits several of the symptoms associated with a 70 percent rating at various times during the period on appeal, including impaired impulse control, auditory hallucinations, suicidal ideation, near constant depression, panic and anxiety, and difficulty in adapting to stressful situations.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Although he does not have several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  Mauerhan, 16 Vet. App. at 442.  His continued employment also does not demand a lower disability rating, instead demonstrating perseverance on the Veteran's part and extraordinary effort by his employer to work with the claimant in maintaining his employment.  Therefore, the Board finds that the Veteran's overall disability picture, despite the intermittent nature of some of the more severe symptoms, more nearly approximates the level of severity contemplated by a 70 percent rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411.

During the course of the Veteran's appeal his representative informed the decision review officer at a May 2013 informal hearing that a 70 percent evaluation for PTSD would satisfy the appeal.  As such, the claim is considered granted in full and discussion of the 100 percent rating criteria is not in order.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).


Asthma

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the Veteran was denied entitlement to service connection for asthma in a March 2004 rating decision, which found that his asthma pre-existed service.  The Veteran was informed of this denial in March 2004, but he did not perfect a timely appeal.  Hence, the March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  

Although new evidence has been associated with the claims file/Virtual VA since the March 2004 decision, this new evidence is not material, as it does not indicate a relationship between the Veteran's current asthma and service, to include any aggravation of a preexisting disorder.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  Therefore, this evidence does not raise a reasonable possibility of substantiating the claim for service connection for asthma.

As new and material evidence to reopen the previously denied claim has not been received, the benefit-of-the-doubt doctrine is inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Erectile Dysfunction

In an October 2008 rating decision VA granted entitlement to service connection for erectile dysfunction and assigned a zero percent evaluation under Diagnostic Code 7522.  The Veteran seeks an initial compensable evaluation for erectile dysfunction.  

Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  The rating schedule authorizes the assignment of a noncompensable rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Here, entitlement to a compensable rating for erectile dysfunction is not warranted.  Neither the lay nor the medical evidence reflects a penile deformity due to erectile dysfunction.  A VA genitourinary examination was performed in August 2016 and it specifically found that while the Veteran suffered from erectile dysfunction there was no penile deformity present.  Therefore, a compensable evaluation for erectile dysfunction is not warranted.  Id.  It is noted that the Veteran receives special monthly compensation due to loss of a creative organ due to erectile dysfunction and, as such, is compensation for the functional loss attributable to this disorder.

There is no other provision of the code that would afford the Veteran a compensable evaluation for erectile dysfunction.  It is noted that he does not have a service connected voiding dysfunction or any other symptoms potentially ratable.  See generally 38 C.F.R. § 4.115 a.

The claim is denied.  As the evidence of record is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Individual unemployability

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In a November 2016 letter from the representative it was reported that the Veteran wished to withdraw the claim of entitlement to a total disability rating based on unemployability due to service connected disability.  Accordingly, the Board finds that it does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.


ORDER

Entitlement to a 70 percent rating for posttraumatic stress disorder is granted, representing the full amount of benefits requested, subject to the law and regulations governing the payment of monetary benefits. 

New and material not having been submitted, the request to reopen the claim of entitlement to service connection for asthma is denied.

Entitlement to a compensable evaluation for erectile dysfunction is denied.

The appeal of the issue concerning entitlement to a total disability rating based on unemployability due to service connected disability is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


